 1    JEREMY J. THOMPSON
      Nevada Bar No. 12503
 2    CLARK HILL PLLC
      3800 Howard Hughes Drive, Suite 500
 3    Las Vegas, Nevada 89169
      E-mail: jthompson@clarkhill.com
 4    Telephone: (702) 862-8300
      Facsimile: (702) 862-8400
 5    Attorney for Defendant
      Equifax Information Services LLC
 6

 7

 8                                UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA
 9
     ESTRELLITA DEOCAMPO,              )                   Case No. 2:19-cv-01625-RFB-NJK
10                                     )
                                       )
11                        Plaintiff,   )
                                       )
12   vs.                               )                   STIPULATION OF EXTENSION OF
                                       )                   TIME FOR DEFENDANT EQUIFAX
13                                     )                   INFORMATION SERVICES LLC TO
     BAYVIEW LOAN SERVICING, LLC;      )
     SELECT PORTFOLIO SERVICING, INC.;                     FILE ANSWER
14                                     )
     EQUIFAX INFORMATION SERVICES LLC; )
                                       )                   SECOND REQUEST
15   and TRANS UNION LLC,
                                       )
16                                Defendants.
17

18          Defendant Equifax Information Services LLC (“Equifax”) has requested an extension of

19   time to answer, move or otherwise respond to the Complaint in this matter, to which Plaintiff has

20   no opposition. Accordingly, pursuant to LR IA 6-2, IT IS HEREBY STIPULATED AND
21
     AGREED to by and among counsel, that Defendant Equifax Information Services LLC’s time to
22
     answer, move or otherwise respond to the Complaint in this action is extended from October 30,
23
     2019, through and including November 6, 2019. The request was made by Equifax. Equifax
24
     needs additional time in order to gather information regarding the allegations in Plaintiff’s
25

26   complaint, and it also seeks additional time so that it may explore the possibility of early

27   ...
28   ...
 1   resolution. Plaintiff approves. This stipulation is filed in good faith and not intended to cause
 2   delay.
 3
              Respectfully submitted, this 30th day of October, 2019.
 4

 5   CLARK HILL PLLC                                       No opposition

 6   By: /s/ Jeremy J. Thompson                             /s/ Shaina R. Plaksin__________
     Jeremy J. Thompson                                    David H. Krieger, Esq.
 7   Nevada Bar No. 12503                                  Nevada Bar No. 9086
     3800 Howard Hughes Pkwy, Suite 500                    HAINES & KRIEGER, LLC
 8   Las Vegas, NV 89169                                   8985 S. Eastern Ave., Suite 350
     Tel: (702) 862-8300                                   Henderson, NV 89123
 9   Fax: (702) 862-8400                                   Phone: (702) 880-5554
10   Email: jthompson@clarkhill.com                        Fax: (702) 385-5518
                                                           Email: dkrieger@hainesandkrieger.com
11   Attorney for Defendant Equifax Information
     Services LLC                                          Matthew I. Knepper, Esq.
12
                                                           Nevada Bar No. 12796
13                                                         Miles N. Clark
                                                           Nevada Bar No. 13848
14                                                         Shaina R. Plaksin
                                                           Nevada Bar No. 13935
15                                                         KNEPPER & CLARK LLC
                                                           5510 So. Fort Apache Rd., Suite 30
16
                                                           Las Vegas, NV 89148
17                                                         Phone: (702) 856-7430
                                                           Fax: (702) 447-8048
18                                                         Email: matthew.knepper@knepperclark.com
                                                           Email: miles.clark@knepperclark.com
19                                                         Email: shaina.plaksin@knepperclark.com
20
                                                           Attorneys for Plaintiff
21
     IT IS SO ORDERED:
22

23
     __________________________
24   United States Magistrate Judge
25           October 31, 2019
     DATED: __________________
26

27
28

                                                     -2-
